DETAILED ACTION

Status
This communication is in response to Applicant’s “RESPONSE TO NON-FINAL OFFICE ACTION MAILED DECEMBER 21, 2021” filed on April 20, 2022 (hereinafter “Amendment”).  In the Amendment, Applicant amended Claims 1, 5-8, 10-11, 13-14, 16 and 18; cancelled Claim 15; and added Claim 21.  Claims 12 and 17 were previously cancelled.  Therefore, Claims 1-11, 13-14, 16 and 18-21 are currently pending and presented for examination.  Of the pending claims, Claims 1, 6 and 16 remain independent claims.

The present application (i.e., U.S. App. No. 16/290,316) was filed after March 2013, and therefore, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

Priority/Benefit Claim
No claim(s) for benefit or priority exists in this application and, therefore, the effective filing date of this application is its filing date of March 1, 2019.

Information Disclosure Statement (IDS)
Examiner notes 37 CFR 1.51(d): “Applicants are encouraged to file an information disclosure statement in nonprovisional applications.”  No IDS has been filed in this case.

Examiner notes 37 C.F.R. 1.56, which states that each inventor named in the application has a duty to disclose information material to patentability.

Examiner notes MPEP § 2001.06(b): “prior art references from one application must be made of record in another subsequent application if such prior art references are ‘material to patentability’ of the subsequent application”.
Response to Amendments
A Summary of the Response to Applicant’s Amendment:
Applicant’s Amendment overcomes the rejections to Claim 15 under 35 U.S.C. § 112 (a) and (b); therefore, the Examiner withdraws the §112 rejections to Claim 15.  Furthermore, Applicant’s Amendment overcomes certain rejections to Claims 1-16 and 18-20 under 35 U.S.C. § 112(b); therefore, the Examiner withdraws these § 112(b) rejections to Claims 1-16 and 18-20.  However, Applicant’s Amendment introduces and does not overcome rejections to Claims 1-11, 13-14, 16 and 18-21 under 35 U.S.C. § 112 (a) and (b); therefore, the Examiner asserts/maintains § 112 rejections to Claims 1-11, 13-14, 16 and 18-21, as provided below under 35 U.S.C. § 112 (b) and (a), respectively.
Applicant’s Amendment overcomes the rejection to Claim 15 under 35 U.S.C. § 101; therefore, the Examiner withdraws the § 101 rejection to Claim 15.  However, Applicant’s Amendment does not overcome rejections to Claims 1-11, 13-14, 16 and 18-21 under 35 U.S.C. § 101; therefore, the Examiner asserts § 101 rejections to Claims 1-11, 13-14, 16 and 18-21, as provided below.
Applicant’s arguments are found to be not persuasive; please see Examiner’s “Response to Arguments” provided below.


Classification Information
Examiner notes CPC subclass G06F9/505 - Allocation of resources, e.g. of the central processing unit [CPU] to service a request the resource being a machine, e.g. CPUs, Servers, Terminals considering the load.

Examiner notes CPC subclass H04N21/23424 regarding splicing video segments:
CPC Information for H04N 21/23424
CPC CODE

H
ELECTRICITY
H04
ELECTRIC COMMUNICATION TECHNIQUE
H04N
PICTORIAL COMMUNICATION, e.g. TELEVISION
H04N21/00
Selective content distribution, e.g. interactive television or video on demand [VOD] (real-time bi-directional transmission of motion video data H04N7/14 {; broadcast or conference over packet switching networks H04L12/18})
H04N21/20
• Servers specifically adapted for the distribution of content, e.g. VOD servers; Operations thereof
H04N21/23
• • Processing of content or additional data; Elementary server operations; Server middleware
H04N21/234
• • • Processing of video elementary streams, e.g. splicing of video streams, manipulating MPEG-4 scene graphs
H04N21/23424
• • • • {involving splicing one content stream with another content stream, e.g. for inserting or substituting an advertisement}



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) of the America Invents Act (AIA ):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b) of the America Invents Act (AIA ):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11, 13-14, 16 and 18-21 are rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  “A claim is indefinite when it contains words or phrases whose meaning is unclear” (MPEP § 2173.05(e)).

Regarding independent Claims 6 and 16, since it is unclear as to what the phrase “the one or more processors” makes antecedent reference to in each of Claims 6 and 16, independent Claims 6 and 16 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  More specifically, it is unclear as to whether the phrase “the one or more processors” references one or more processors not specifically/positively recited in Claims 6 and 16, references recited “computing resources”, or references something else recited in each of these respective independent claims.  There is insufficient antecedent basis for the phrase “the one or more processors” recited in Claims 6 and 16.  Consequently, independent Claims 6 and 16 are rejected under AIA  35 U.S.C. 112(b) as being indefinite.  For purposes of this Office action, the phrase “the one or more processors”, as recited in Claims 6 and 16, is understood to be any processor.  Appropriate corrections are required.

Independent Claim 6 at least twice introduces the phrase “a plurality of computing resources” and then subsequently introduces recitations of “the plurality of computing resources” therefore, it is unclear as to what the later-recited phrase(s) of “the plurality of computing resources” refers to in Claim 6 — there is insufficient antecedent basis for the phrase “the plurality of computing resources” recited in independent Claim 6.  Consequently, Claim 6 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  For example, it is unclear as to whether the phrase “the plurality of computing resources” references the first-recited “a plurality of computing resources”, the secondly introduced “a plurality of computing resources”, or both recitations to “a plurality of computing resources” introduced in independent Claim 6.  As currently presented, recitations of “the plurality of computing resources” are each amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention. Therefore, Claim 6 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite.  Appropriate corrections are required.

In addition, Claim 6 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because it is unclear as to what the phrases “interleaving the call to action display between the first segment and the second segment” means in the context of independent Claim 6 reciting “…segmenting the digital asset into at least a first segment and a second segment” in view of Applicant’s disclosure mentioning that “digital assets 208, also referred to herein as content items may include…images, text, sounds, haptics, etc.” per paragraph [0022] of U.S. Patent Application Publication No. 2020/0279303 of Blanc et al. (“Blanc”), which corresponds to this application, and Blanc at ¶ [0010] noting that video “content items may include…sound, images, text, background colors, outro color, title, json files, compositor templates, compositor scripts, etc.”  For example, based on what a digital asset (e.g., video digital asset) may encompass, it is unclear how a call to action display can be interleaved between segments of a color, for instance.  In another example, it is unclear how a call to action display can be interleaved between segments of a sound, for instance.  Claim 6, as currently reciting interleaving the call to action display between first and second segments of a video digital asset as described in Blanc at ¶¶ [0010] and [0022] as well as Claim 3 of Blanc, is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Consequently, Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite.  Appropriate correction(s) is required.




Claim 1 is rejected under 35 U.S.C. 112(b) of the AIA  as being indefinite because it is unclear as to what the phrases “interleaving the call to action display between the first segment and the second segment” means in the context of independent Claim 1 reciting “…segmenting a first content item into at least a first segment and a second segment” in view of Applicant’s disclosure mentioning that “content items may include…sound, images, text, background colors, outro color, title, json files, compositor templates, compositor scripts, etc.” per paragraph [0010] of U.S. Patent Application Publication No. 2020/0279303 of Blanc et al. (“Blanc”), which corresponds to this application.  Similarly, Claim 3 of Blanc describes what a content item (e.g., video content item) may encompass — similar to Blanc at specification paragraph [0010].  For example, based on what a content item may encompass, it is unclear how a call to action display can be interleaved between segments of a color, for instance.  In another example, it is unclear how a call to action display can be interleaved between segments of a sound, for instance.  Claim 1 as currently reciting interleaving the call to action display between first and second segments of a first video content item, as described in Blanc at ¶ [0010] and in Claim 3 of Blanc, is amenable to multiple plausible constructions and, therefore, a person having ordinary skill in the art would be unable to determine what the Applicant does and does not regard as the invention.  Consequently, Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite.  Appropriate correction(s) is required.

Claims 2-5 and 21 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-5 and 21 are rejected under 35 U.S.C. 112(b).  Similarly, Claims 7-11 and 13-14 depend from independent Claim 6, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 7-11 and 13-14 are rejected under 35 U.S.C. 112(b).  Similarly, Claims 18-20 directly depend from independent Claim 16, but do not resolve the above issues and inherit the deficiencies of Claim 16; therefore, Claims 18-20 are rejected under 35 U.S.C. 112(b).


Claims 1-11, 13-14, 16 and 18-21 are rejected under 35 U.S.C. 112(a) of the AIA  as failing to comply with the written description requirement.  Applicant’s claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  See MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Independent Claims 1, 6 and 16 recite the following respective limitations: 
“interleaving the call to action display between the first segment and the second segment” (Claim 1);

“interleaving the call to action display between the first segment and the second segment” (Claim 6); and

“interleaving the first call to action display between the first segment and the second segment and interleaving the second call to action display between the second segment and the third segment” (Claim 16).

However, after reviewing Applicant’s disclosure, particularly Applicant’s specification paragraph [0010] and Claim 3 of Applicant’s original claims in view of specification paragraphs [0022]–[0023] of Applicant’s disclosure as published in U.S. Patent Application Publication No. 2020/0279303 of Blanc et al. (hereinafter “Blanc”), which corresponds to this application, and including the sufficiency/adequacy of disclosed hardware and disclosed software due to the interrelationship and interdependence of computer hardware and software, and reviewing the claim limitations above, a lack of adequate written description appears to exist in Applicant’s claimed invention.  Applicant’s specification at paragraph [0023] of Blanc mentions that “digital assets 208, also referred to herein as content items may include, but are not limited to, video, images, text, sounds, haptics, etc.” (bolding emphases added by Examiner).  Furthermore, Applicant’s specification at paragraph [0023] of Blanc indicates “…jobs to be completed in generation of an advertisement based on the inputs. For example, a job may include segmentation of a provided digital asset, such as a video file, into a plurality of segments.  Another job may include generation of one or more call to action displays that are generated based on the template, the selected background color, and the text inputs, provided as discussed above with respect to FIGS. 1A through 1B. Another job may be interleaving the generated call to action displays between the segments of the digital assets” (i.e., Blanc at ¶ [0023] with bolding emphasis added by Examiner).  However, Blanc at paragraph [0010] of Applicant’s disclosure indicates that Applicant’s so-called “digital assets” or “content items may include, but are not limited to of video, sound, images, text, background colors, outro color, title, json files, compositor templates, compositor scripts, etc.” (i.e., Blanc at ¶ [0010] with bolding emphasis added by Examiner) and Applicant’s Claim 3 of Blanc recites that “…content items include at least one of a video, a sound, an image, a text, a background color, an outro color, a title, a json file, a compositor template, or a compositor script”.  Examiner understands Claim 3 to be further limiting Claim 1 such that “the plurality of content items” recited in Claim 3 can “include at least one of a video” as further limiting “the plurality of content items” recited in Claim 1, which recites “the plurality of content items including one or more video content items…”,  where recited “video content items” may be, in view of Blanc at ¶ [0010], “…sound, images, text, background colors, outro color, title, json files, compositor templates, compositor scripts, etc.” that can be used for video (or an asset of a video recording), but are not required to be actual video files or video segments — such as alluded in Claim 3 where “the plurality of content items include at least one of a video”.  Hence, adequate support in Applicant’s disclosure (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) cannot be found for Applicant’s claimed computer-implemented function of interleaving a call to action display between segments of a video digital asset or video content item encompassing nearly any type of content or digital asset, such as for example, a color, a sound, a compositor script, haptic, et cetera.  This interleaving concept/idea is claimed and described in terms of generic functional language specifying a desired result(s) of interleaving a call to action display between segments of a video content item or asset, but Applicant’s disclosure does not sufficiently identify how the function of interleaving a call to action display occurs with segments of a video digital asset or video content item that is no more than a color, a sound, a compositor script, haptic, et cetera.  For example, how is a call to action display interleaved between segments of a color?  The generic nature of the claims results in a claim scope that encompasses any and nearly all ways that these interleaving steps may be achieved based on a segmented digital asset or segmented content item, including those known to the inventor at the time of the invention and, critically, those unknown to the inventor and those yet undiscovered.  Applicant may be entitled to claim such generic inventions if Applicant’s original disclosure discloses a sufficient sampling of the various species of the claimed genus sufficient to demonstrate that the inventor truly possessed the claimed genus.  However, it is not apparent from Applicant’s disclosure that the inventor possessed the full scope of the claimed invention.  Applicant’s disclosure does not disclose the logical steps or algorithms the computer employs.  Accordingly, Applicant’s disclosure has not satisfied the written description requirement of AIA  35 U.S.C. 112(a), because Claims 1, 6 and 16 encompass inventions that the Applicant did not possess at the time of the invention.  Since Applicant’s disclosure does not provide an adequate/sufficient description (e.g., computer and algorithm, necessary steps and/or flowchart, etc.) to demonstrate to one of ordinary skill in the art that the inventor(s) possessed the scope of Applicant’s claimed invention, independent Claims 1, 6 and 16 each lack an adequate written description and, therefore, are rejected under AIA  35 U.S.C. 112(a).  Please see MPEP § 2161.01 for further guidance, including MPEP §§ 2161.01(I.) and 2163(I.)(A) for a more detailed discussion of the written description requirement and its relationship to inadequate/insufficient disclosure.

Claims 2-5 and 21 depend from independent Claim 1, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 2-5 and 21 are rejected under 35 U.S.C. 112(a) of the AIA .  Similarly, Claims 7-11 and 13-14 depend from independent Claim 6, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore, Claims 7-11 and 13-14 are rejected under 35 U.S.C. 112(a).  Similarly, Claims 18-20 directly depend from Claim 16, but do not resolve the above issues and inherit the deficiencies of independent Claim 16; therefore, Claims 18-20 are rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-14, 16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-11, 13-14, 16 and 18-21 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-11, 13-14, 16 and 18-21 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-11, 13-14, 16 and 18-21 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite providing advertisement information, as part of a plurality of distributed jobs, to produce/generate an advertisement, as more particularly recited in the pending claims save for recited (non-abstract claim elements): an advertiser; a template such as a video template for the advertisement; a digital asset; a video file; one or more text inputs; one or more call to actions; one or more call to action displays; multiple segments including recited first and second segments; a plurality of remote computing resources including first, second and/or third remote computing resources; a completed job such as a completed job output; a video advertisement; each of the recited steps/processes of receiving, interleaving, assigning, compiling, producing and providing; (only Claim 1) a computing system comprising: one or more processors and a memory storing program instructions that when executed by the one or more processors cause the one or more processors to perform steps/operations; (only Claim 3) the plurality of content items including at least one of a video, a sound, an image, a text, a background color, an outro color, a title, a json file, a compositor template, or a compositor script; (only Claim 4) the video advertisement including at least an intro display, the first segment of the video, the call to action display, the second segment of the video, and an outro display; (only Claim 6) the advertisement includes the first and second segments and the text input interleaved between the first and second segments; (only Claim 8) a first call to action display between first and second segments and a second call to action display between second and third segments; (only Claim 9) an indication of a background color; and wherein the first and second call to action displays include the background color; (only Claim 10) wherein producing the advertisement further comprises including an outro display that includes at least the application title; (only Claim 16) A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations; (only Claim 18) at least one of a sound, an image, an outro color, a title, a json file, a compositor template, or a compositor script; to process the at least one of the sound, the image, the outro color, the title, the json file, the compositor template, or the compositor script to generate an outro display that is included at the end of the advertisement.  However, providing advertisement information, as part of a set of distributed jobs, to produce/generate an advertisement, as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; and/or (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations).  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., distributed remote computer processing of jobs involving information received from an advertiser).  Instead, any improvement is to the underlying abstract idea of what advertisement information can be used and provided in order to publish or create a job that produces/creates an advertisement.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although the Claims 1, 5-6, 11, 13, 14 and 16 require “using” a trained machine learning model, determining times (e.g., estimated job completion times) as well as comparing times, such as for example, a queue time compared to estimated job completion times and comparing estimated vs. actual job completions times, these temporal techniques encompasses mathematical concepts in the form of formulas, equations, and calculations which also have been determined to constitute abstract ideas. See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes that a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation (BRI) of the claim, in light of the specification, encompasses one or more mathematical calculations.  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since Applicant’s additional elements embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., distributed remote computer processing of jobs involving information received from an advertiser) and amount to no more than combining the abstract idea with insignificant extra-solution activity, such as each of Applicant’s recited processes of receiving, assigning, compiling, producing and providing as further explained below.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., distributed remote computer processing of jobs involving information received from an advertiser).  Examiner notes that each of Claims 6-11 and 13-14 is drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claims are performed by any computer or processing device since recited use of a computing device encompasses a situation where the computing device does no more than assist/help the advertiser person perform such steps/processes or thoughts when the advertiser person is using the computing device.  Even if a computer/machine was implied in Claims 6-11 and 13-14, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use (e.g., distributed remote computer processing of jobs involving information received from an advertiser), and having the abstract idea combined with insignificant extra-solution activity, such as each of Applicant’s recited processes of receiving, assigning, compiling, producing and providing as further explained below.  Examiner also notes that albeit limitations recited in the Claims 1-5 and 21 are performed by the generically recited “one or more processors”, while limitations recited in the Claims 16 and 18-20 are performed by the generically recited “at least one processor of a computing system”, these claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., distributed remote computer processing of jobs involving information received from an advertiser), and no more than a combination of the abstract idea with insignificant extra-solution activity, such as each of Applicant’s recited processes of receiving, assigning, compiling, producing and providing as further explained below.  As mentioned above, the claim elements in addition to the abstract idea arguably include: an advertiser; a template such as a video template for the advertisement; a digital asset; a video file; one or more text inputs; one or more call to actions; one or more call to action displays; multiple segments including recited first and second segments; a plurality of remote computing resources including first, second and/or third remote computing resources; a completed job such as a completed job output; a video advertisement; each of the recited steps/processes of receiving, interleaving, assigning, compiling, producing and providing; (only Claim 1) a computing system comprising: one or more processors and a memory storing program instructions that when executed by the one or more processors cause the one or more processors to perform steps/operations; (only Claim 3) the plurality of content items including at least one of a video, a sound, an image, a text, a background color, an outro color, a title, a json file, a compositor template, or a compositor script; (only Claim 4) the video advertisement including at least an intro display, the first segment of the video, the call to action display, the second segment of the video, and an outro display; (only Claim 6) the advertisement includes the first and second segments and the text input interleaved between the first and second segments; (only Claim 8) a first call to action display between first and second segments and a second call to action display between second and third segments; (only Claim 9) an indication of a background color; and wherein the first and second call to action displays include the background color; (only Claim 10) wherein producing the advertisement further comprises including an outro display that includes at least the application title; (only Claim 16) A non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations; (only Claim 18) at least one of a sound, an image, an outro color, a title, a json file, a compositor template, or a compositor script; to process the at least one of the sound, the image, the outro color, the title, the json file, the compositor template, or the compositor script to generate an outro display that is included at the end of the advertisement.  However, each of these components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of receiving, generating, determining, assigning, compiling, producing and providing — there is no indication that Applicant’s combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  Furthermore, Examiner notes that none of the processes/steps recited in the pending claims taken individually and in combination imposes a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  The steps/processes of receiving, generating, determining, assigning, compiling, producing and providing, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity (i.e., each of Applicant’s recited processes of receiving, assigning, compiling, producing and providing as further explained below), and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry (e.g., distributed remote computer processing of jobs involving information received from an advertiser) — each of the steps of receiving encompasses a data input/loading or retrieving function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}, each of the steps of determining and generating encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition), and each of the steps of assigning, compiling, producing and providing encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure (i.e., U.S. Patent Application Publication No. 2020/0279303 of Blanc et al. (“Blanc”), which corresponds to this patent application, mentions that “a server system 600, such as a remote computing resource” (paragraph [0052] of Blanc) “…can include any appropriate hardware and software for integrating with the data store 618 as needed to execute aspects of the described implementations” (paragraph [0057] of Blanc with emphases added by Examiner).  Furthermore, Blanc at paragraph [0057] of Applicant’s disclosure states that “The concepts disclosed herein may be applied within …general-purpose computing systems” (emphases added by Examiner).  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-11, 13-14, 16 and 18-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.


Response to Arguments
Applicant’s arguments in the Amendment filed on April 20, 2022, have been fully considered and are not persuasive.

Applicant's Arguments in the Amendment
(Pages 15-17)  Applicant asserts that the independent claims, as currently amended, are drawn to eligible subject matter under 35 U.S.C. § 101 and, therefore, Claims 1-11, 13-14, 16 and 18-21 recite statutory subject matter under 35 U.S.C. § 101.

Examiner’s Response to Applicant's Arguments
Regarding § 101, Examiner respectfully disagrees.  Please see § 101 rejections above regarding amended portions of independent Claims 1, 6 and 16.  

As a preliminary matter, it may be worth being mindful of Applicant’s arguments on page 19 of the amendment filed in June 2021 where Applicant argued that its pending claims are “using a trained machine learning model” and then “providing” training inputs to the model, and Examiner noted that such language does not appear to be integrated into a practical application because mere “usage” of a “trained machine learning model” embodies using model instructions to implement the abstract idea on a computer or mere use of a computer model as a tool to perform the abstract idea.  Furthermore, Examiner noted that “providing…inputs to the…model” encompasses a data output or transmittal function that can be performed by virtually all general purpose computers.  Also, Examiner noted that independent Claims 1, 6 and 16, as currently recited, do not require the model to actually use the provided “inputs to the…model” and that the model may be a 3rd-party model that is outside scope of actual training algorithms that are performed on or within the model.  Furthermore, regarding Applicant’s arguments on page 19 of the amendment filed in June 2021 that Applicant’s “specification… describes… improvements of the claimed invention, namely load balancing across multiple remote computing resources” (e.g., “such as to reduce the time required to process and produce and advertisement” as submitted in Applicant’s amendment filed December 2020), Examiner notes that load balancing work or jobs, if achieved, is an abstract concept of distributing work over different workers (computing resources).  Similarly, load balancing work based on mathematically calculated estimated times is a mathematical concept that can be performed by a generic computer without any novel programming or improvement in the operation of the computer itself.  Examiner noted that the prohibition against patenting abstract ideas including mathematical concepts cannot be circumvented by limiting the use of the idea to a particular technological environment (e.g., distributed remote computer processing of jobs involving information received from an advertiser).  Furthermore, the Examiner noted that a human being, without the aid of a computer of any kind, could perform a particular mathematical way of load balancing workloads based on mathematically-calculated estimated times of jobs.  The basic function(s) of load balancing workloads over different workers (e.g., remote computing resources) is readily within the ability of a human to perform without computer aid.  Merely adding a computer to perform mental steps does not transform patent-ineligible matter into patent-eligible matter.  In addition, Applicant's argument amounts to no more than a speculative/conclusory allegation that the pending claims provide “improvements of the claimed invention, namely load balancing across multiple remote computing resources” to support an invention under § 101.  Applicant's alleged improvement is no more than a desired or intended result that is not required to be performed or achieved based on the language currently recited in each of Applicant’s pending claims.  Thus, it does not appear that Applicant’s pending claims are required to load balance across multiple remote computing resources.  As discussed in previous Office actions and in response to Applicant’s Amendment filed in April 2022, Applicant's arguments constitute no more than a general allegation that the pending claims provide an improvement under § 101.  Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-11, 13-14, 16 and 18-21 remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
See prior art references cited in prior art rejections of the previous Office action dated April 1, 2021.
U.S. Patent Application Publication No. 2020/0219319 of Lashmar et al. (hereinafter “Lashmar”), which lists Vungle, Inc. as an Applicant.
U.S. Patent Application Publication No. 2018/0192108 of Lyons et al. (hereinafter “Lyons”) for “Digital Video File Generation” —Title of Lyons; and Figure 6 of Lyons.
U.S. Patent Application Publication No. 2017/0078687 of Coward et al. (hereinafter “Coward”) for “DISTRIBUTED ENCODING OF VIDEO” —Title of Coward.
U.S. Patent Application Publication No. 2017/0034011 of Butler et al. (hereinafter “Butler”) for “an expected completion time for the task” —Butler at [0033].
U.S. Patent Application Publication No. 2017/0214927 of Ian Zenoni (hereinafter “Zenoni”) for “Video Processing Workload Management” —Title of Zenoni.
U.S. Patent Application Publication No. 2015/0378787 of Stefan Cameron (hereinafter “Cameron”) for “Workflow 400 can begin by dividing workload 214 into workload slices 401, 402, and 403. Workload slices 401, 402, and 403 can be substantially the same size. Once the workload slices are created, workflow 400 can determine whether the estimated processing time of a workload slice is longer than the effective frame rate. If the estimated processing time of a workload slice is longer than the effective frame rate, workflow 400 can space out the workload slices across multiple frames in order to reduce the choppiness or unresponsiveness of the rendered video. In one embodiment, workflow 400 can monitor the actual processing time of the workload slice 401. When workload slice 401 is completed, the processing time of workload slice 401 can be compared against the processing time of rendered frame 251 to adjust the slice-to-frame ratio. For example if the processing time of the workload slice is 110 ms and the effective frame rate is 40 ms, then the slice-to-frame ratio would be 1 workload slice for each 2.75 frames. In one embodiment, workload 400 can round the slice-to-frame ratio to the next integer, which would mean the slice-to-frame ratio is 1:3 (e.g., one workload slice for every three frames). Since workload slice 401 was assigned to frame 251 and frames 252 and 253 were skipped, the next two frames (frame 254 and frame 255) are rendered without a workload slice. As such, workflow 400 introduces delay 411. Thus, workflow 400 delays the assignment of workload slice 402 until upcoming frame 256. In other embodiments, workload 400 can round the slice-to-frame ratio to the nearest integer” —Cameron at [0029].
U.S. Patent Application Publication No. 2012/0072286 of KILAR et al. (hereinafter “Kilar”) for “PROVIDING A USER-EDITABLE PLAYLIST OF ADVERTISEMENTS” —Title of Kilar; and playing during an “advertisement break”.
U.S. Patent Application Publication No. 2012/0004982 of Cohee et al. (hereinafter “Cohee”) for video processing.
U.S. Patent Application Publication No. 20080104652 of Swenson et al. (hereinafter “Swenson”) for “DELIVERY OF VIDEO CONTENT RESPONSIVE TO REMOTE INTERACTION” —Title of Swenson.
U.S. Patent No. 9,860,569 issued to Wilms et al. (hereinafter “Wilms”) for “a video segment may be assigned to a software container configured with a processing capacity that substantially matches the estimated processing load of the video segment. For example, a software container may be launched for each video segment included in a video file and each video file may be assigned to a specific software container. By assigning video segments to software containers configured with a processing capacity that substantially matches an estimated processing load for the video segments, the video segments may be processed in parallel and processing of the video segments may complete at substantially the same time. In another example, a scheduling scheme may be used that assigns multiple video segments to a software container included in a software container cluster so that the software containers may be substantially fully utilized during the duration of time that the video segments are processed and so that processing of the video segments completes substantially at the same time. For example, scheduling the video segments may be done so that few, if any, software containers in the software container cluster are idle during processing of the video segments, and that processing may be completed at a deterministic estimated completion time (e.g., according to customer expectations, billing system procedures, etc.).”
U.S. Patent No. 8,955,027 issued to Dong et al. (hereinafter “Dong”) for “Transcoding Media Streams Using Subchunking” —Title of Dong.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682